Filed 5/4/22 In re Nicholas M. CA1/5
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


 In re Nicholas M., a Person Coming
 Under the Juvenile Court Law.
 THE PEOPLE,
             Plaintiff and Respondent,                                   A163117
 v.
 NICHOLAS M.,                                                            (Contra Costa County
             Defendant and Appellant.                                    Super. Ct. No. J21-00170)


                                       MEMORANDUM OPINION1
         In an amended juvenile wardship petition, the Marin County District
Attorney alleged Nicholas M. committed misdemeanor oral copulation with
another person under age 18. (Welf. & Inst. Code, § 602; Pen. Code, §§ 287,
subd. (b)(1), 17, subd. (b)(4).) After Nicholas admitted the allegation, the
Marin Juvenile Court sustained the petition; found him to be a person
described in Welfare and Institutions Code section 602; and transferred the
case to Contra Costa County, his county of residence, for disposition. The
Contra Costa Juvenile Court then declared him a ward and placed him on



        Cal. Stds. Jud. Admin., § 8.1; Ct. App., First Dist., Local Rules of Ct.,
         1

rule 19.


                                                               1
probation, including a condition that he pay a $200 restitution fine. Though
he did not object to the fine below, he now appeals, arguing it is an
unauthorized sentence because the amount exceeds the statutory maximum.
The People agree, and so do we.
      The Arnold–Kennick Juvenile Court Law (Welf. & Inst. Code, § 200
et seq.) mandates the imposition of a restitution fine, as a condition of
probation, on a minor whom the juvenile court finds is described in Welfare
and Institutions Code section 602. (Welf. & Inst. Code, § 730.6, subds.
(a)(2)(A), (b), (l).)2 The court has discretion to set the amount without a
separate hearing, though for a misdemeanant it cannot exceed $100.
(Welf. & Inst. Code, § 730.6, subds. (b), (b)(2).)
      Generally, the failure to object to a probation condition in the juvenile
court forfeits any appeal. (In re Sheena K. (2007) 40 Cal.4th 875, 880–881 &
fn. 1.) But a reviewing court can still correct an unauthorized sentence even
if neither party objected below, if it has jurisdiction over the judgment. (In re
Sheena K., at p. 882, fn. 3; In re G.C. (2020) 8 Cal.5th 1119, 1129–1130.) An
unauthorized sentence “is [one] that ‘[cannot] lawfully be imposed under any
circumstance in the particular case’ ” (In re G.C., at p. 1130), e.g., “a
restitution fine in excess of the maximum amount permitted by the
applicable statute” (People v. Rivera (2019) 7 Cal.5th 306, 348–349). The
$200 restitution fine the juvenile court imposed here is one such.
      The parties ask us to strike the fine and remand to the juvenile court to
determine a legal amount; instead, given the small amount of money at issue,
we will modify the amount and affirm the order as modified. (Pen. Code,
§ 1260.) “To avoid the anomaly of restitution fines costing more money than


      2 Subject to two exceptions, both inapplicable here. (Welf. & Inst. Code,
§ 730.6, subds. (f), (g).)


                                         2
they generate” (People v. Walker (1991) 54 Cal.3d 1013, 1029), “[w]hen a trial
court imposes fines in excess of the statutory maximum, the proper remedy is
to modify the judgment to reduce the fines to the statutory maximum”
(People v. Rivera, supra, 7 Cal.5th at p. 349). (See In re G.C., supra, 8 Cal.5th
at p. 1130 [unauthorized sentences are “errors [that] ‘present[] “pure
questions of law” . . . and [are] “ ‘clear and correctable’ independent of any
factual issues . . . at sentencing” ’ and without ‘remanding for further
findings’ ” (1st bracketed insertion added)]; Welf. & Inst. Code, § 730.6, subd.
(e) [“Express findings . . . bearing on the amount of the fine shall not be
required”].)
                                DISPOSITION
       We modify the Contra Costa Superior Court’s disposition order of
June 1, 2021, to reduce the restitution fine to $100. We affirm the order as
modified.



                                            _________________________
                                            Jackson, P. J.


WE CONCUR:


_________________________
Simons, J.


_________________________
Burns, J.



A163117/People v. Nicholas M.




                                        3